Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on March 2, 2021 is acknowledged.
3.	Claims 16-31 are pending in this application.

Restriction
4.	Applicant elected Group 1 (claims 16-28) and elected SEQ ID NO: 1 as the peptide species and vascular calcification as the species of disease or disorder in the reply filed on August 27, 2020. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)). Restriction was deemed to be proper and was made FINAL in the previous office action. Claims 29-31 remain withdrawn pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 16-28 are examined on the merits in this office action.

This application contains claims 29-31 drawn to inventions nonelected in the response filed on 8/27/20.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.


Declaration under 37 CFR 1.132
5.	The declaration under 37 CFR 1.132 filed on March 2, 2021 is sufficient to overcome the rejection of claims 16-19, 22-25 and 28 based upon 35 U.S.C. 103 as being unpatentable over Schlieper et al (Seminars in Dialysis, 2007, 20(2); 113-121, filed with IDS) in view of Liu et al (Am J Physiol Renal Physiol., 2010, 299: F469-F478, filed with IDS) and Muchmore et al (US Patent No. 4977244, filed with IDS).

Examiner’s Comment
6.	Applicant is recommended to amend the claims 17-18 and 23-24 to recite “SEQ ID NO: 1”. 

Withdrawn Objections and Rejections
7.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
8.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
9.	Rejection of claims 18 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 16-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (enablement), is hereby withdrawn in view of Applicant’s amendment to the claims.
.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Maintained and Revised Rejection
35 U.S.C. 112(a)
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is maintained and revised in view of Applicant’s amendment to the claims.
The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the claims are drawn to a method for treating…comprises an amino acid sequence characterized by at least ≥ 97% sequence identity to the 
The claims are extremely broad with respect to the uromodulin sequence given that the instant SEQ ID NO: 1 is a 640mer protein. A protein comprising an amino acid sequence that has at least ≥ 97% sequence identity to instant SEQ ID NO: 1 implies 640 * .97 = 621 amino acids must be the same. This means that there are 19 residues that can be substituted or deleted from N- or C-terminal end(s) or both N- and C-terminal ends. Additionally, there can be different positions that can be substituted from the 640 residue protein. Thus, there is considerable sequence variability of peptides that could fall within the instant claim scope. This is further complicated by proteins that can include non-naturally occurring amino acids and any number of potential modifications 9e.g., lipids, carbohydrates, etc.). For example, since there are 20 naturally occurring amino acids, thus, there may be 1920 = 3.75 * 1025 different possibilities for at least ≥  97% sequence identity to instant SEQ ID NO: 1. However, the specification does not provide for the myriad of proteins embraced by the broad generic. Claims 18 and 24 generically recite “…comprises an amino acid sequence having at least ≥ 97% sequence identity to the polypeptide sequence set forth as SEQ ID NO: 1, and is as to what peptides/ amino acid sequences correlate with such a function.
It is noted that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession…a description that merely renders the invention obvious does not satisfy the requirement.”). 
Therefore, to meet the written description requirement under 35 U.S.C. 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identity the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed. In the instant case, the specification must establish which of the numerous peptide sequence that have at least 97% sequence identity to the peptide of instant SEQ ID NO: 1 that satisfies the structural limitations of the claims and also have uromodulin activity.
MPEP 2163 states that the written description requirement for the claimed genus may be satisfied through sufficient description of a representative number of the species by actual reduction to practice. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, 
Yampolsky et al (Genetics, 2005, 170: 1459-1472, cited in the previous office action) teach that “the comparative analysis of protein sequences depends crucially on measures of amino acid similarity or distance. Many such measures exist, yet it is not known how well these measures reflect the operational effects, including effects of mutation” (see abstract). Yampolsky et al teach a compilation of data on the effect of 9671 amino acid exchanges engineered and assayed in a set of 12 proteins (see abstract and Table 3).

Additionally, ThermoFisher Scientific (https://www.thermofisher.com/us/en/home/life-science/protein-biology/protein-biology-..., pp. 1-9, accessed 1/23/2019, cited in the previous office action) teaches that peptides with a high proportion of hydrophobic amino acids will negatively affect the solubility in aqueous solutions. A rule of thumb in designing soluble peptides is to ensure that 1 out of 5 amino acids is charged…This, of course, may influence the nature of the peptide, therefore, substitution should be carefully considered” (see p. 2 of 9, “Peptide solubility”).
The specification is limited to the instant SEQ ID NO: 1. The working example describes only uromodulin comprising instant SEQ ID NO: 1. The specification does not describe any other proteins and what amino acids are required within SEQ ID NO: 1 in order to have the same function. Description of SEQ ID NO: 1 is not sufficient to encompass numerous other proteins and proteases that belong to the same genus. For example, there are varying lengths, varying amino acid compositions, and numerous 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Applicant’s Arguments
14.	Applicant argues that “By this amendment, claims 18 and 24 have been amended to recite “comprises an amino acid sequence characterized by at least ≥ 97% sequence identity to the polypeptide sequence set forth as SEQ ID NO: 1”. In view of the foregoing amendments, Applicant submits that claim 18 and 24 meet the written description requirement and respectfully requests withdrawal of this rejection.”
15.	Applicant’s arguments have been fully considered but have not been found persuasive. As described supra, the specification does not define what amino acids are required to have at least 85% biological activity of the uromodulin polypeptide of SEQ ID NO: 1. Again, the claims are extremely broad with respect to the uromodulin sequence given that the instant SEQ ID NO: 1 is a 640mer protein. A protein comprising an amino 20 = 3.75 * 1025 different possibilities for at least ≥ 97% sequence identity to instant SEQ ID NO: 1. However, the specification does not provide for the myriad of proteins embraced by the broad generic. Claims 18 and 24 generically recite “…comprises an amino acid sequence having at least ≥ 97% sequence identity to the polypeptide sequence set forth as SEQ ID NO: 1, and is characterized by at least 85% biological activity of the uromodulin polypeptide set forth as SEQ ID NO: 1” but does not provide the skilled artisan with any guidance as to what peptides/ amino acid sequences correlate with such a function. Therefore, the rejection is deemed to be proper and is maintained.

New Rejection
35 U.S.C. 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claim(s) 16-19, 22-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajander et al (US 2006/0069068) as evidenced by Rampoldi et al (International Society of Nephrology, 2011, 80: 338-347) and as evidenced by UniProt P07911 (pp. 1-27, 1988, enclosed).
19.	 Kajander et al teach a method for treating pathological calcification comprising the steps of administering therapeutically effective amounts of at least one of calcium chelators, bisphosphonates, antibiotics…calcium phosphate-crystal dissolving agents, and agents effective against calcium phosphate-crystal nucleation and crystal growth (see claim 1). Kajander et al teach the methodology as well as compositions for treating pathological calcifications, pathological calcification-induced diseases, and treating the growth of Nanobacterium (see paragraph [0033]). Kajander et al teach that pathological calcification induced by Nanobacteria is common and has been found in a wide range of diseases including…peripheral vascular disease, vascular thrombosis…kidney and bladder stone…diabetes…polycystic kidney disease…(see paragraph [0019]), meeting the limitation of instant claims 19 and 25. Kajander et al teach that Nanobacteria induced pathological calcification has also been linked to atherosclerosis. Homo sapiens). Since the uromodulin sequence is the same as instant SEQ ID NO: 1, this meets the limitation of instant claims 17-18 and 23-24. In regards to instant claim 28, the protein sequence of isolated uromodulin sequence would be the same as recombinant uromodulin protein sequence, therefore, the reference meets the limitation of instant claim 28. Since the reference teaches ALL of the active method steps, i.e., the same patient population and the same active compound (i.e., instant SEQ ID NO: 1), the reference anticipates instant claims 16-19, 22-25 and 28.


CONCLUSION
Claims 20-21 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIE HA/Primary Examiner, Art Unit 1654